540 So.2d 102 (1989)
William F. CHILDERS, et al., Petitioners,
v.
HOFFMANN-LaROCHE, INC., et al., Respondents.
No. 71634.
Supreme Court of Florida.
February 23, 1989.
Rehearing Denied April 19, 1989.
Jeffrey P. Kaiser of the Law Offices of Jeffrey P. Kaiser, Miami Lakes, for petitioners.
Mercer K. Clarke of Kelley, Drye & Warren, and Smathers & Thompson, Miami, for respondents.
Alan C. Sundberg, Tallahassee, and A. Broaddus Livingston and Sylvia H. Walbolt of Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., Tampa, amicus curiae for G.D. Searle & Co.
GRIMES, Justice.
We review Childers v. Hoffmann LaRoche, Inc., 514 So.2d 390 (Fla. 3d DCA 1987), in which the district court of appeal affirmed the trial court on the authority of Felix v. Hoffmann-LaRoche, Inc., 513 So.2d 1319 (Fla. 3d DCA 1987). Because we accepted conflict jurisdiction of Felix, we also have jurisdiction of Childers under article V, section 3(b)(3), of the Florida Constitution. Jollie v. State, 405 So.2d 418 (Fla. 1981).
Both the Felix and Childers cases involved children who died of birth defects attributed to the taking of Accutane by their mothers during pregnancy. The facts of both cases are essentially the same insofar as they relate to the issues under review. In Felix v. Hoffmann-LaRoche, Inc., 540 So.2d 102 (Fla. 1989), we approved the opinion of the district court of appeal. Therefore, upon the authority of our disposition of the Felix case, we approve the decision of the district court of appeal in Childers.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT and KOGAN, JJ., concur.